MEMORANDUM OF DECISION.
Earl Maberry appeals from the judgment of the Superior Court, York County, entered on a jury verdict finding him guilty of rape in violation of 17-A M.R.S.A. § 252 (Supp.1985-1986), aggravated assault in violation of 17-A M.R.S.A. § 208 (1983), Class B kidnapping in violation of 17-A M.R.S.A. § 301(1), (3) (1983), and Class A robbery in violation of 17-A M.R.S.A. § 651(1)(D), (2) (1983). The defendant contends the trial court improperly excluded evidence offered by the defendant. Because the evidence offered was irrelevant, the trial court did not err in denying its admission. See M.R.Evid. 401, 402.
The entry is:
Judgment affirmed.
All concurring.